Title: From George Washington to David Humphreys, 26 December 1786
From: Washington, George
To: Humphreys, David



My dear Humphreys
Mount Vernon Decr 26th 1786

I am much indebted to you for your several favors of the 1st 9th & 16th of November. The last came first. Mr Morse keeping

in Mind the old proverb, was determined not to make more haste than good speed in prosecuting his journey to Georgia—so I got the two first but lately.
For your publication respecting the confinement of Captn Asgill, I am exceedingly obliged to you. The manner of making it was as good as could be devised; and the matter, will prove the injustice, as well as illiberality of the reports which have been circulated on that occasion, and which are fathered on that Officer, as the author.
It is with the deepest, and most heart felt concern, I perceive by some late paragraphs extracted from the Boston Gazettes, that the Insurgents of Massachusetts—far from being satisfied with the redress offered by their General Court—are still acting in open violation of Law & Government; & have obliged the Chief Magistrate in a decided tone, to call upon the militia of the State to support the Constitution. What, gracious God, is man! that there should be such inconsistency & perfidiousness in his conduct? It is but the other day we were shedding our blood to obtain the Constitutions under which we now live—Constitutions of our own choice and framing—and now we are unsheathing the Sword to overturn them! The thing is so unaccountable, that I hardly know how to realize it, or to persuade my self that I am not under the vision of a dream.
My mind previous to the receipt of your letter of the first Ulto had often been agitated by thoughts similar to those you have expressed, respecting an old fird of yours; but heaven forbid that a crisis should arrive when he shall be driven to the necessity of making choice of either of the alternatives therementioned. Let me entreat you, my dear Sir, to keep me advised of the situation of Affairs in your quarter. I can depend upon your Accts. Newspaper paragraphs unsupported by other testimony, are often contradictory & bewildering. At one time these insurgents are represented as a mere Mob—At other times as systematic in all their proceedings. If the first, I would fain hope that like other Mobs, it will, however formidable, be of short duration. If the latter, there surely are men of consequence and abilities behind the Curtain, who move the puppits. The designs of whom may be deep & dangerous. They may be instigated by British Councils—actuated by ambitious motives—or being influenced by dishonest principles, had rather see the Country plunged in civil discord than do what Justice would dictate to an honest mind.

Private and Confidential
I had hardly dispatched my circular letters to the several State Societies of the Cincinnati, when I received Letters from some of the principal members of our Assembly, expressing a wish that they might be permitted to name me as one of the Deputies to the Convention proposed to be held at Philadelphia, the first of May next. I immediately wrote to my particular friend Madison (& similarly to the rest) the answer contained in the extract N0.1—In reply I got No.2—This obliged me to be more explicit & confidential with him, on points which a recurrence to the conversations we have had on this Subject will bring to your mind without my hazarding the recital of them in a letter—Since this interchange, I have received from the Governor the letter N0.4 to whom I returned the answer N0.5. If this business should be further prest (which I hope it will not, as I have no inclination to go) what had I best do? You, as an indifferent person—& one who is much better acquainted with the Sentiments, & views of the Cincinnati than I am (for in this State, where the recommendations of the General meeting have been acceded to, hardly any thing is said about it) as also with the temper of the people, and the state of Politics at large, can determine upon fuller evidence, & better ground than myself—especially as you will know in what light the States to the Eastward consider the Convention & the measures they are pursuing to contravene, or give efficacy to it. On the last occasion, only five States were represented—none East of New York. Why the New England Governments did not appear I am yet to learn; for of all others the distractions & turbulent temper of their people would, I should have thought, have afforded the strongest evidence of the necessity of competent powers somewhere. That the fœderal Government is nearly, if not quite at a stand none will deny: The question then is, can it be propt—or shall it be anihilated? If the former, the proposed Convention is an object of the first magnitude, and should be supported by all the friends of the present Constitution. In the other case, if on a full and dispassionate revision thereof, the continuances shall be adjudged impracticable, or unwise, would it not be better for such a meeting to suggest some other to avoid, if possible, civil discord, or other impending evils. Candour however obliges me to confess that as we could not remain quiet more than three or four years (in time of peace) under the constitutions of our own choice,

which it was believed, in many instances, were formed with deliberation & wisdom, I see little prospect either of our agreeing upon any other, or that we should remain long satisfied under it if we could—Yet I would wish to see any thing and every thing essayed to prevent the effusion of blood, and to avert the humiliating, & contemptible figure we are about to make, in the Annals of Mankind.
If this second attempt to convene the States for the purposes proposed in the report of the partial representation at Annapolis in September last, should also prove abortive it may be considered as an unequivocal proof that the States are not likely to agree in any general measure which is to pervade the Union, & consequently, that there is an end put to Fœderal Government. The States therefore who make this last dying essay to avoid the misfortune of a dissolution would be mortified at the issue: and their deputies would return home chagreened at their ill success & disappointment. This would be a disagreeable predicament for any of them to be in, but more particularly so for a person in my situation. If no further application is made to me, of course I do not attend. If there is, I am under no obligation to do it; but as I have had so many proofs of your friendship—know your abilities to judge—and your opportunities of learning the politicks of the day, on the points I have enumerated, you would oblige me by a full & confidential communication of your sentiments thereon.
Peace & tranquility prevail in this State. The Assembly by a very great Majority, and in very emp[h]atical terms have rejected an application for paper money; and spurned the idea of fixing the value of Military certificates by a scale of depreciation. In some other respects too, the proceedings of the present Session have been marked with Justice, and a strong desire of supporting the fœderal system.
Although I lament the effect, I am pleased at the cause which has deprived us of your aid in the Attack of Christmas Pyes. We had one yesterday on which all the company (and pretty numerous it was) were hardly able to make an impression. Mrs Washington, George & his wife (Mr Lear I had occasion to send into the Western Country) join in affectionate regard for you—& with sentiments of the warmest friendship I am—sincerely Yours

Go: Washington

